EXHIBIT 23.1 Registered with the Public Company Accounting Oversight Board CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors First Fixtures, Inc. As independent registered public accountants, we hereby consent to the use of our report dated June 3, 2014, with respect to the financial statements of First Fixtures, Inc., in its Form S-1/A Number 3, to be filed on or about December 12, 2014.We also consent to the reference of our firm under the caption “interests of named experts and counsel” in the registration statement. /s/ Sadler Gibb, LLC Salt Lake City, UT December 12, 2014
